Slip Op. 05 - 73

                            J U D G M E N T

           UNITED STATES COURT OF INTERNATIONAL TRADE

                 Thomas J. Aquilino, Jr., Senior Judge

- - - - - - - - - - - - - - - - - -x

KISWOK INDUSTRIES PVT. LTD. and       :
CALCUTTA FERROUS LTD.,
                                      :
                           Plaintiffs,
                                       :   Consolidated
                    v.                     Court No. 00-06-00280
                                      :
UNITED STATES,
                                   :
                         Defendant.
- - - - - - - - - - - - - - - - - -x


          The plaintiffs having interposed a motion pursuant to CIT

Rule 56.2 for judgment upon the record compiled by the Interna-

tional Trade Administration, U.S. Department of Commerce ("ITA")

sub nom. Certain Iron-Metal Castings from India: Final Results of

Countervailing Duty Administrative Review, 65 Fed.Reg. 31,515 (May

18, 2000); and the court in slip op. 04-54, 28 CIT          (May 20,

2004), having granted that motion to the extent of remand to the

ITA to recalculate the benefit the plaintiff Calcutta Ferrous Ltd.

realized from its preferential loan(s), taking into account all of

the interest paid thereon; and the defendant having filed herein

the ITA's Final Results of Redetermination on Remand dated July 9,

2004 and stated to be pursuant to slip op. 04-54; and the court
Consolidated
Court No. 00-06-00280                                                 Page 2


having reviewed those Final Results and not having received any

comments thereon or opposition thereto from the plaintiffs;             Now

therefore, after due deliberation, it is


           ORDERED,   ADJUDGED   and   DECREED   that   the   ITA's    Final

Results of Redetermination on Remand (July 9, 2004) be, and they

hereby are, affirmed.

Dated:   New York, New York
         June 16, 2005

                                         Thomas J. Aquilino, Jr.
                                            Senior Judge